Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
 
Response to Arguments

Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that the limitation of “in response to the number of the at least one target sensor among the plurality of sensors connected to the control unit being decreased, at least one non-target sensor, among the plurality of sensors connected to the control unit, stops transmitting data to the control unit” does not introduce new matter because the claim, before the amendment, recited similar limitations and because the applicant’s specification in page 8 lines 3-8 and in page 9 L. 2-7 describes the new limitation[see applicant’s arguments page 8 section 3, pg. 9 L. 1-14].
The examiner respectfully disagrees with the applicant. The claim, before the new amendment, recited that time slots, that were used by a sensor that is no longer transmitting data, can be used by other sensor in response to a reduction of the number of sensors connected to the control unit. In other words, the claim, before the new amendment, recited that stopping transmission of data of a non-target sensor reduces the number of sensors connected to the control unit, and time-slots used by the non-target sensor now can be used by a target sensor. On the other hand, the new amendment recites the opposite of what was previously claimed. The new amendment recites that a non-target sensor stops transmitting data in response to the reduction of the number of sensors connected to the control unit. In other words, the system first detects the reduction of the number of sensors, and then stops the transmission of data of a non-target sensor if the reduction is detected. Therefore, the limitations that were previously claimed before the amendment do not provide written description requirement for the new limitations.
Also, page 8 lines 3-8 of the applicant’s specification does not recite what the applicant is claiming. Lines 3-5 of the applicant’s specification recites that the number of sensors transmitting data to the control unit can decrease. Lines 5-8 of the applicant’s specification recites that times slots that were used by sensors that stopped data transmission can be used by sensors that are still transmitting data thereby improving the communication efficacy. Lines 5-8 of the applicant’s specification just explains how the number of sensors connected to the control unit can change such as in a situation when a sensor stops transmitting data and explains how the time slots, that were used by the sensor that is no longer transmitting data, can be used by other sensors. Lines 3-8 of the applicant’s specification does not recite that a non-target sensor stops transmitting data in response to the reduction of the number of sensors connected to the control unit. Therefore, page 8 lines 3-8 of the applicant’s specification do not provide written description requirement for the new limitations.
Furthermore, page 9 lines 2-7 of the applicant’s specification recites that the number of sensors connected to the control unit or transmitting data to the control unit can be one and that one sensor uses a plurality of time slots. Page 9 lines 2-7 does not recite that a non-target sensor stops transmitting data in response to the reduction of the number of sensors connected to the control unit. Therefore, page 9 lines 2-7 of the applicant’s specification do not provide written description requirement for the new limitations.
As shown above, the argued limitation is not recited in the applicant’s specification or in previous amendments to the claims. Even if the limitation was introduced in a previous amendment, the limitation was not recited in the original set of claims or described in the specification. Therefore, the argued limitation constitutes new matter, and the applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 1, the claim recites in lines 13-15 “in response to the number of the at least one target sensor among the plurality of sensors connected to the control unit being decreased, at least one non-target sensor, among the plurality of sensors connected to the control unit, stops transmitting data to the control unit”. As shown in the response to arguments section of this office action, the specification fails to recite the limitations of lines 13-15 of claim 1. For this reason, limitations recited in lines 13-15 constitute new matter, and the claim fails to comply with the written description requirement.
Based on what is recited on page 8 lines 3-8 of the applicant’s specification, the examiner has interpreted lines 13-17 of claim 1 in the following way in order to advance prosecution:
“in response to the number of the at least one target sensor among the at least one sensor being decreased, previously allocated to [[the]] at least one non-target sensor”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, the claim recites in lines 6-7 “command to the at least one sensor connected to the control unit”. The word “the” in front of the limitation(s) “at least one sensor connected to the control unit” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines that the at least one sensor and the control unit communicate with each other, but it does not define that the at least one sensor is connected to the control unit. In fact, the limitation of the at least one sensor connected to the control unit is introduced in claim 16. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted lines 3-4 of the claim in the following way in order to advance prosecution: “a control unit connected to the at least one sensor, the at least one sensor and the control unit communicating with each other using a time-division multiplexing method”.
Furthermore, the claim recites in lines 8-9 “in response to a number of at least one target sensor, among the at least one sensor, for transmitting data collected by the control unit being less than”. The sentence in lines 8-9 is grammatically incorrect,  and it is unclear what the claim is trying to recite. For this reason, the claim is indefinite. The examiner has interpreted lines 8-9 of the claim in the following way in order to advance prosecution: “in response to a number of at least one target sensor, among the at least one sensor, used for transmitting data collected by the control unit being less than”.
Also, the claim recites in lines 13-15 “in response to the number of the at least one target sensor among the plurality of sensors connected to the control unit being decreased”. The word “the” in front of the limitation(s) “number of the at least one target sensor among the plurality of sensors connected to the control unit” and “plurality of sensors connected to the control unit” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines a number of at least one target sensor among the at least one sensor. Also, the claim only defines that the control unit is capable of being connected to a plurality of sensors, but it does not define that the control unit is connected to the plurality of sensors. In fact, the limitation of the control unit connected to the plurality of sensors is introduced in claim 3. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted lines 13-15 of the claim in the following way in order to advance prosecution: “in response to the number of the at least one target sensor among the at least one sensor being decreased”.
The claim further recites in the last two lines “at least one spare time slot, among the plurality of time slots, for being allocated to the at least one non-target sensor”. The aforementioned limitations is grammatically incorrect and it is unclear what the claim is trying to recite using the phrase “at least one spare time slot for being allocated to the at least one non-target sensor”. For this reason, the claim is indefinite. The examiner has interpreted the last two lines in the following way in order to advance prosecution: “at least one spare time slot, among the plurality of time slots, previously allocated to [[the]] at least one non-target sensor”.

In regards to claim(s) 2-16, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claim recites in line 2 “a number of the at least one sensor connected to the control unit”. The word “the” in front of the limitation(s) “at least one sensor connected to the control unit” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 only defines that the at least one sensor and the control unit communicate with each other, but it does not define that the at least one sensor is connected to the control unit. In fact, the limitation of the at least one sensor connected to the control unit is introduced in claim 16. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. If lines 3-4 of claim 1 are amended as suggested, the limitation of line 2 of claim 2 will no longer be indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (WO-2016/038225) in view of Sargent et al. (US-9,780,967), Cole et al. (US-7,162,554) and Morris et al. (US-10,652,808).

In regards to claim 1, Baur teaches sensor system comprising at least one sensor and a control unit connected to the at least one sensor [fig. 1 element 110 (sensor) and 130 (control unit)]. Also, Baur teaches that the at least one sensor and the control unit communicate with each other using a time-division multiplexing method [fig. 6, pg. 20 L. 12-15 and L. 18-22]. Baur further teaches that the control unit is capable of being connected to a plurality of sensors comprising the at least one sensor [fig. 1 elements 141, 142, 143, pg. 17 L. 5-7, pg. 20 L. 12-15 and L. 18-22]. Also, Bair teaches that the control unit transmits synchronization signal at an interval of time that let the plurality of sensors when to transmit their data [fig. 4-6, pg. 19 L. 17-23]. This teaching means that the control unit transmits a data transmission command to the at least one sensor connected to the control unit at every fixed amount of time.
Baur does not teach that the system comprises at least one target sensor and at least one non-target sensor.
On the other hand, Sargent teaches that some sensors can always be in an active state (target sensors) and some sensors can change between an active state in which data is transmitted (target sensors) and inactive state in which data transmission is stopped (non-target sensors) based on a mode of operation [col. 8 L. 48-59]. This teaching means that the system comprises at least one target sensor and at least one non-target sensor, and that a number of target sensors and non-target sensors can change based on a mode of operation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Sargent’s teachings of having sensors that change their mode of operation based on a mode of operation because it will permit the sensors to save power when their data is not needed.
The combination of Baur and Sargent teaches that a number of at least one target sensor, among the at least one sensor, used for transmitting data collected by the control unit can increase or decrease based on a mode of operation [see Baur fig. 1 elements 130, 141, 142, and 143, see Sargent col. 8 L. 48-59]. However, the combination does not teach that in response to the number of at least one target sensor, among the at least one sensor, used for transmitting data collected by the control unit being less than a number of time slots allocated within the fixed amount of time, the at least one sensor transmits data to the control unit using a plurality of time slots using a plurality of transmission identifiers that predetermine a timing at which each of the plurality of sensors transmits data. The combination also does not teach that in response to the number of the at least one target sensor among the at least one sensor connected to the control unit being decreased, the at least one target sensor transmits data to the control unit using at least one spare time slot, among the plurality of time slots, for being allocated to at least one non-target sensor.
On the other hand, Cole teaches that a controller communicating with a plurality of devices can assign timeslots in a frame (fixed period of time) to the devices in order the devices can communicate with the controller [fig. 4, col. 2 L. 65-67, col. 3 L. 1-7, col. 7 L. 13-22]. Cole teaches that if the number of available timeslots is bigger than the number of devices communicating with the controller, the controller can assign more timeslots to the devices that are communicating with the controller [col. 7 L. 31-34]. This teaching means that in response to a number of at least one target device used for transmitting data collected by the controller being less than a number of time slots allocated within the fixed amount of time, the at least one device transmits data to the controller using a plurality of time slots. Furthermore, Cole teaches that if a device is no longer communicating with the controller, the controller can reassign the timeslots assigned to the device to other devices that are currently communicating with the controller [col. 3 L. 7-10, col. 11 L. 41-49]. This teaching means that in response to the number of the at least one target device connected to the controller being decreased, the at least one target device transmits data to the controller using at least one spare time slot, among the plurality of time slots, previously allocated to at least one non-target device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Cole’s teachings of allocating time slots based on the number of target devices in system taught by the combination because it will permit the system to assign time slots dynamically based on the number of sensors that are in active state/transmitting data.
The combination of Baur, Sargent and Cole does not teach that the system uses a plurality of transmission identifiers that predetermine a timing at which each of the plurality of sensors transmits data.
On the other hand, Morris teaches that a system can use identifiers that indicate to a sensor which time slot has been assigned to it [col. 10 L. 62-67, col. 11 L. 1-3]. This teaching means that the system uses a plurality of transmission identifiers that predetermine a timing at which each of the plurality of sensors transmits data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Morris’ teachings of using identifiers for each time slot in the system taught by the combination because it will permit each sensor to know which time slots have been assigned to them and when they should send their data.  

In regards to claim 2, the combination of Baur, Sargent, Cole and Morris, as applied in claim 1 above, further teaches that there is a specific number of time slots available within the fixed amount of time [see Cole fig. 4, col. 7 L. 17-19]. Also, the combination teaches that the controller can be connected to any number of sensors, and when the number of sensors communicating during the fixed amount of time is less than the number of time slots available, more time slots can be assigned to the sensors that are communicating during the fixed amount of time [see Cole col. 7 L. 29-34]. This teaching means that a number of the at least one sensor connected to the control unit can be less than the number of time slots allocated within the fixed amount of time.

In regards to claim 3, the combination of Baur, Sargent, Cole and Morris, as applied in claim 1 above, further teaches that the control unit is connected to the plurality of sensors [see Baur fig. 1, pg. 20 L. 12-15].  

In regards to claim 4, the combination of Baur, Sargent, Cole and Morris, as applied in claim 3 above, further teaches that the number of sensors that are active/transmitting data can decrease based on a mode of operation [see Sargent col. 8 L. 48-59]. This teaching means that the number of the at least one target sensor used for transmitting data collected by the control unit is less than a number of the plurality of sensors connected to the control unit.

In regards to claim 5, the combination of Baur, Sargent, Cole and Morris, as applied in claim 3 above, further teaches that each of the plurality of sensors can transmit data using a plurality of time slots if needed [see Cole fig. 4, col. 66-67, col. 3 L. 1-7, col. 7 L. 13-19]. 

In regards to claim 6, the combination of Baur, Sargent, Cole and Morris, as applied in claim 3 above, further teaches that a part of the plurality of sensors transmits data using a plurality of time slots [see Baur pg. 20 L. 18-26].  

In regards to claim 7, the combination of Baur, Sargent, Cole and Morris, as applied in claim 3 above, further teaches that a number of time slots are assigned to each sensor based on the amount of data that they are transmitting [see Baur pg. 20 L. 12-13 and L. 18-22, see Cole fig. 4, col. 2 L. 62-67, col. 3 L. 1-7]. This teaching means that if the sensors connected to the control unit send the same amount of data, the plurality of sensors will use equal numbers of time slots.

In regards to claim 8, the combination of Baur, Sargent, Cole and Morris, as applied in claim 3 above, further teaches that a number of time slots are assigned to each sensor based on the amount of data that they are transmitting [see Baur pg. 20 L. 12-13 and L. 18-22, see Cole fig. 4, col. 2 L. 62-67, col. 3 L. 1-7]. This teaching means that if the sensors connected to the control unit send different amount of data, the plurality of sensors will use different numbers of time slots.

In regards to claim 9, the combination of Baur, Sargent, Cole and Morris, as applied in claim 3 above, further teaches that the system can assign consecutive time slots to a sensor to transmit its data or can assign non-consecutive time slots to a sensor to transmit its data [see Baur pg. 20 L. 18-22, see Cole fig. 4, col. 3 L. 7-10, col. 7 L. 31-34]. This teaching means that the system can be configured as desired, and if desired, the system can be configured for a single sensor of the plurality of sensors to a plurality of consecutive time slots. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have configured the system taught by the combination in a way that only one sensor transmits using consecutive time slots because it will permit the system to prioritize the data of that one sensor.

In regards to claim 10, the combination of Baur, Sargent, Cole and Morris, as applied in claim 3 above, further teaches that the plurality of sensors includes a first sensor and a second sensor; and a time slot used by the first sensor is arranged between two time slots used by the second sensor [see Baur fig. 6, pg. 20 L. 18-22].  

In regards to claims 11 and 12, the combination of Baur, Sargent, Cole and Morris, as applied in claim 3 above, further teaches that that the sensors connected to the control unit can be any type of sensors [see Baur pg. 12 L. 4-12]. This teaching means that the plurality of sensors can transmit a same type of data or differing types of data.

In regards to claims 13, the combination of Baur, Sargent, Cole and Morris, as applied in claim 1 above, further teaches that a sensor can transmit sampled data in different time slots [see Baur pg. 20 L. 12-15 and L. 18-22]. This teaching means that the at least one sensor transmits a same type of data in each respective time slot.  

In regards to claims 14, the combination of Baur, Sargent, Cole and Morris, as applied in claim 1 above, further teaches that a sensor can transmit regular data using some time slots and additional data using other time slots [see Morris col. 10 L. 27-30 and L. 34-37]. This teaching means that at least one sensor transmits differing types of data in each respective time slot.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Morris’ teachings of transmitting different data from the sensor using different time slots in the system taught by the combination because it will permit the system to make sure that all the data from the at least one sensor is received and also know what type of data is being transmitted from the at least one sensor based on the time slots used by the at least one sensor.

In regards to claims 16, the combination of Baur, Sargent, Cole and Morris, as applied in claim 1 above, further teaches that the control unit and the at least one sensor are connected by wired connection [see Baur fig. 1, pg. 16 L. 29-30].  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (WO-2016/038225) in view of Sargent et al. (US-9,780,967), Cole et al. (US-7,162,554) and Morris et al. (US-10,652,808) as applied to claim 1 above, and further in view of Chang et al. (US-10,494,023).

In regards to claims 15, the combination of Baur, Sargent, Cole and Morris, as applied in claim 1 above, teaches that the at least one sensor is a sensor monitoring a condition of a vehicle [see Baur pg. 12 L. 4-12 and L. 25-30]. However, the combination does not teach that the at least one sensor comprises an ultrasonic sensor.  
On the other hand, Chang teaches that sensor included in a vehicle can comprise ultrasonic sensors [col. 3 L. 54-59].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chang’s teachings of including an ultrasonic sensor in the system taught by the combination because ultrasonic sensors will permit the system to detect objects around the vehicle [see Chang col. 3 L. 54-59].

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yuan et al. (US-9,332,494) teaches that spare time slots of non-target devices can be used by target devices that are still communicating data [col. 17 L. 66-67, col. 18 L. 1-3]. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685